          Case 1:20-cv-02540-JGK Document 16 Filed 07/16/20 Page 1 of 1




               Abdul Hassan Law Group, PLLC
                          215-28 Hillside Avenue
                      Queens Village, New York, 11427
                                   ~~~~~
Abdul K. Hassan, Esq.                                                          Tel: 718-740-1000
Email: abdul@abdulhassan.com                                                  Fax: 718-740-2000
Employment and Labor Lawyer                                           Web: www.abdulhassan.com

                                           July 15, 2020
                                                The case remains stayed pending the result of mediation. The
Via ECF                                         parties should report to the Court on the status of the case seven
                                                days after the completion of mediation.
Hon. John G. Koeltl, USDJ                       SO ORDERED.
United States District Court, SDNY                                               /s/ John G. Koeltl
500 Pearl Street, Courtroom: 12B                New York, NY                        John G. Koeltl
New York, NY 10007-1312                         July 16, 2020                           U.S.D.J.
Tel: 212-805-0222

                      Re: Small v. Stellar Management LTD et al
                          Case No. 20-CV-02540 (JGK)(SDA)
                          Motion for Extension of Time
Dear Judge Koeltl:

        My firm represents plaintiff Jonathan Small (“Plaintiff”), in the above-referenced action.
I respectfully write to request that the deadlines set forth in the Court’s July 1, 2020 order be
extended and held in abeyance until 10 days after completion of mediation in this case. This
request is being made with the consent of and after discussions with defense counsel aimed at
resolving the entire case – saving litigation time and resources will likely help to achieve that
goal. No prior request for an extension of these deadlines was made.

       I thank the Court in advance for its time and consideration.

Respectfully submitted,

Abdul Hassan Law Group, PLLC

_/s/ Abdul Hassan____________
By: Abdul K. Hassan, Esq. (AH6510)
Counsel for Plaintiff

Cc: Defense counsels via ECF



                                                 1
